Name: Commission Regulation (EEC) No 2971/90 of 11 October 1990 re-establishing the levying of customs duties applicable to products of category 21 (order No 40.0210) originating in India, to which preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 283/ 1116. 10. 90 COMMISSION REGULATION (EEC) No 2971/90 of 11 October 1990 re-establishing the levying of customs duties applicable to products of category 21 (Order No 40.0210) originating in India, to which preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, amounts to 535 000 pieces ; whereas that ceiling was reached on 15 June 1990 by charges of imports into the Community of the , products in question originating in India, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ;Having regard to the Treaty establishing the European Economic Community, Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 1 2 thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Article 10 of Regulation (EEC) No 3897/89 , preferential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 1 1 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion as soon as the relevant individual ceilings are reached at Community level ; Article 1 As from 19 October 1990 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3897/89 , shall be re-established on imports into the Community of the following products, originating in India : Whereas, in respect of products of category 21 (Order No 40.0210), originating in India, the relevant ceiling Order No Category(unit) CN code Description 40.0210 21 (1 000 pieces) ex 3201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 Parkas, anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or of man-made fibres (') OJ No L 383, 30 . 12. 1989, p. 45 . No L 283/12 Official Journal of the European Communities 16. 10. 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1990 . For the Commission Christiane SCRIVENER Member of the Commission